OPINION — AG — QUESTION: "AS REFERRED IN HOUSE BILL NO. 1014 AND HOUSE BILL NO. 808, 1963, ARE PREDATORY ANIMAL CONTROL AGENTS CONSIDERED AS BEING IN THE CLASSIFIED SERVICE AS DEFINED IN 74 Ohio St. 1959 Supp., 801-818 [74-801] — [74-818] INCLUSIVE OF THE MERIT ACT OF PERSONNEL ADMINISTRATION?" — THE MAMMAL CONTROL AGENTS ARE NOT WITHIN THE OKLAHOMA MERIT SYSTEM OF PERSONNEL ADMINISTRATION. CITE: 74 Ohio St. 1961 813 [74-813], 74 Ohio St. 1961 802 [74-802], 29 Ohio St. 1963 Supp., 525-528 [29-525] — [29-528], 2 Ohio St. 1963 Supp., 12-1 [2-12-1] (CHARLES OWENS)